Case 2:18-cv-00053-JRG Document 170 Filed 10/18/19 Page 1 of 13 PageID #: 7326



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

IMPLICIT, LLC,                        §
                                      §
     Plaintiff,                       §      Civil Action No. 2:18-cv-53-JRG
                                      §                LEAD CASE
      v.                              §
                                      §        JURY TRIAL DEMANDED
NETSCOUT SYSTEMS, INC.,               §
                                      §
     Defendant.                       §


 IMPLICIT, LLC,                       §
                                      §
      Plaintiff,                      §      Civil Action No. 2:18-cv-54-JRG
                                      §             MEMBER CASE
       v.                             §
                                      §        JURY TRIAL DEMANDED
 SANDVINE CORPORATION,                §
                                      §
      Defendant.                      §


   DEFENDANTS NETSCOUT SYSTEM, INC. AND SANDVINE CORPORATION’S
     REPLY IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
                       OF NON-INFRINGEMENT
Case 2:18-cv-00053-JRG Document 170 Filed 10/18/19 Page 2 of 13 PageID #: 7327



       Plaintiff Implicit, LLC (“Implicit”)’s infringement claims against Sandvine and NetScout

should be disposed of on summary judgment for one reason: not a single one of the six Accused

Products operates on any packet whose outermost header is a TCP header. All Asserted Claims

include a limitation requiring either (1) a system that can “execute a Transmission Control Protocol

(TCP),” which the Court construed to mean “operate on one or more packets whose outermost

header is a TCP header,” and/or (2) a system that can “convert one or more packets having a TCP

format into a different format,” which the Court construed to mean “convert the outermost header

structure of the packet(s) from TCP to another type of header structure.” Dkt. No. 111, at 35.1

While Implicit provides a number of different angles in its Opposition, not a single one identifies

any packet whose literal2 outermost header is a TCP header, which is a prerequisite under both of

the Court’s claim constructions:

       First, Implicit ignores Dr. Almeroth’s testimony where he repeatedly and consistently

described Implicit’s infringement theory in terms of the “perspective” of a processing routine as

purportedly defining the outermost header of the packet, rather than looking at the headers on the

packet itself and determining which is literally the outermost. Defendants recited multiple excerpts

of Dr. Almeroth’s testimony at pages 16-17 of the Motion. Implicit does not even acknowledge

this “perspective” testimony because it is damning evidence of the absence of any packet with

TCP as the literal outermost header. Dr. Almeroth would not need to rely on “perspectives” if an

actual packet had TCP as a literal outermost header.




1
  Absent a packet that has an outermost header structure of TCP, the “converting” limitations
cannot be satisfied, which reduces this motion to a single issue.
2
  Defendants emphasize the “literal” requirements of the Court’s claim constructions throughout
this brief to highlight that Implicit is really presenting, sub silentio, an equivalence argument.
Implicit waived any equivalents approach by failing to disclose it in either its Infringement
Contentions or expert report on infringement.

                                                 1
Case 2:18-cv-00053-JRG Document 170 Filed 10/18/19 Page 3 of 13 PageID #: 7328



       Second, Implicit does not dispute the structure of the packets in the Accused Products, nor

                                                                                                    as

detailed in Defendants’ Statement of Material Undisputed Facts. Dkt. 154 (“Opp.”) at 11-12. If

there were an actual packet that had TCP as an outermost header, Implicit would have easily

disputed Defendants’ Statement rather than disagreeing over “characterizations.”

       Third, Implicit contends,



                                      ” Opp. at 17. Thus, according to Implicit, a



                         . As Defendants described in their opening Motion, Implicit’s approach

of pointing to constructs (like pointers) outside the packet to characterize the packet voids the

Court’s claim construction by ignoring the packet’s literal “outermost header.” See Motion, at 17-

18. If there were an actual packet that had TCP as a literal outermost header, Implicit would not

have to rely on such non-literal abstractions.

       Fourth, Implicit seeks to side-step the fact that its “perspective” approach does not meet

the literal language of the Court’s construction by arguing that the “Court’s exclusion” applies to

scenarios that use only pointers to access a packet. Opp. at 14-15. Thus, according to Implicit, if

a system uses some “other structures” in addition to pointers, the “Court’s exclusion” does not

apply and Implicit’s theory is good to go to trial. Id. It is not clear what Implicit is talking about,

but what is clear is that the Court affirmatively construed Implicit’s claims to literally require that

TCP is a packet’s “outermost header.” This is an affirmative requirement that Implicit must

demonstrate to avoid summary judgment. Implicit does not and cannot point to any packet that

has TCP as a literal outermost header.




                                                  2
Case 2:18-cv-00053-JRG Document 170 Filed 10/18/19 Page 4 of 13 PageID #: 7329



         Fifth, Implicit loosely argues there are other “data structures that Dr. Almeroth identifies

as the ‘packets’ on which the Accused Products operate on and convert from TCP to another

format.” Opp. at 17. It is telling that Implicit placed quotation marks around “packets” in its

argument, because the other data structures that Dr. Almeroth identifies are not packets.

Defendants address this in detail below on a per product basis.

         Sixth, Implicit focuses its response on the notion of conversion – namely conversion to



                                                                                  Opp. at 18-20, 21-

22. Even if that were true (it is not), this again ignores the Court’s literal claim constructions. If

the packet that is operated on to                                       does not have TCP as the

outermost header, there is no “executing a TCP” under the Court’s claim construction. Implicit

cannot show any packet in the Accused Products whose outermost header is TCP either before or

after this alleged “conversion.”

         Finally, Implicit spends most of its argument section on a single product – Sandvine’s PTS.

As detailed below, each of the Accused Products is distinct. There are two distinct cases here with

six distinct products. Implicit’s one-size-fits-all approach is further exposed by the details below:

         GeoProbe: In the cited portions of his report (¶¶144-149, Opp. at 20), Dr. Almeroth

identifies “processing at a level wherein the outermost header is TCP” where the processing

routines

                                     of SOF 4-5. Dkt. 142-1 (“Almeroth Report”) at ¶146. The



                   . SOF 4-5, Ex. 163, Almeroth Dep. at 65:4-19, 70:3-11. Dr. Almeroth identifies



3
    The Exhibit numbers are consecutively numbered continuing from Defendants’ Opening Brief.

                                                  3
Case 2:18-cv-00053-JRG Document 170 Filed 10/18/19 Page 5 of 13 PageID #: 7330



three other data structures, which, by his own characterization, are not packets with an outermost

header of TCP even under Dr. Almeroth’s non-literal approach.4

          When questioned on GeoProbe, Dr. Almeroth repeatedly articulated that TCP is the

outermost header, not because it is the literal outermost header on any packet, but because TCP is

the outermost header from “the perspective of the processing module:”

          Q. Regardless of whether there are other portions of the packet, earlier headers that
             are still in existence in memory?
          A. Yeah. I mean, I understand that this is a point Dr. Jeffay is trying to make. And,
             I mean, the reality is that,


              I mean, you know, to the extent that Dr. Jeffay is pointing to the fact that




Ex. 16, Almeroth Dep. at 65:4-19. When asked about the very portions of his report that Implicit

cites, Dr. Almeroth did not identify any alternative packet (to the received packet described by

Defendants) that has TCP as an outermost header.                Instead, he explained his non-literal

“perspective” theory, including when shown a diagram nearly identical to the diagram in SOF 4:

          Q. Do you agree that that's an accurate illustration of the extended packet
             descriptor?
          A. Not necessarily.
          Q. How do you disagree with it?
          A. …
                                     from the perspective of the execution of that module,
             the TCP header is the outermost header. It's operating on that header.

Ex. 16, Almeroth Dep. at 66:17- 67:7 (objections omitted); see also id. at 59:23-61:18, 61:24-63:4,

64:17-65:3, 68:20-69:16, 70:3-11. Implicit cannot point to any packet in GeoProbe that has TCP


4
    Almeroth Report, at




                                                     4
Case 2:18-cv-00053-JRG Document 170 Filed 10/18/19 Page 6 of 13 PageID #: 7331



as its outermost header. Summary judgment as to the GeoProbe Accused Products is appropriate.

         InfiniStream: In the cited portions of his report (¶¶181, 188-89, Opp. at 20), Dr. Almeroth

discusses the                                    (described in SOFs 8-11). The

                                                                                    . SOF 8-11; Ex.

16, Almeroth Dep. at 88:4-7



                   ), 88:18-89:7.   Dr. Almeroth also mentions




Ex. 17, 5/21/19 Barrett Dep. Tr., at 169:21-170:4 (cited in Almeroth Report at fn. 240) (emphasis

added); see also Ex. 18, Jenkins Dep. Tr. at 23:23-25:5 (cited in Almeroth Report at fn. 240).

                                                                           The other data structures

identified by Dr. Almeroth in ¶¶181, 188-189, by his own characterization, are not packets with

an outermost header of TCP even under Dr. Almeroth’s non-literal approach.5

         When asked about the very portions of his report that Implicit cites, Dr. Almeroth did not

identify any alternative packet (to the received packet described by Defendants) that has TCP as

an outermost header. Instead, he reiterated his non-literal “perspective” theory, including when

shown a diagram nearly identical to the diagram in SOF 10:



5
    Almeroth Report, at ¶¶170, 176
                                  ); ¶181
                                            ).

                                                   5
Case 2:18-cv-00053-JRG Document 170 Filed 10/18/19 Page 7 of 13 PageID #: 7332



       Q. Why would a function that is looking at the HTTP header information have
          TCP as the outermost header?
       A. Because it's also looking at the TCP header. . . . You'd have to look at what




                                                                    , which is essentially what
           that footnote 240 says.

Ex. 16, Almeroth Dep. at 93:23-94:21.

       Q. Is that a fair representation of the                                         ?
       A. So I would agree that -- my recollection is that




Id. at 88:14-89:7. Implicit cannot point to any packet in InfiniStream that has TCP as its outermost

header. Summary judgment as to the InfiniStream Accused Products is appropriate.

       Arbor: In the cited portions of his report (¶¶211-213, Opp. at 20), Dr. Almeroth identifies




                                                                     Almeroth Report at ¶213. In Dr.

Almeroth’s “perspective” world, the TCP header is the outermost header,

                                        “because the processing occurs at [the TCP] layer.”

       Regardless, the

                                     . Almeroth Report at fn. 343

                                                                    . A TCP header by itself is not a

packet at all, much less a packet with an outermost header of TCP. Ex. 19, Almeroth Rebuttal

Report at ¶773 (“



                                                 6
Case 2:18-cv-00053-JRG Document 170 Filed 10/18/19 Page 8 of 13 PageID #: 7333




                       .”). See also Implicit Opening Claim Construction Brief, Doc. No. 89, at 18

(explaining an “example packet”). When questioned about this portion of his report, Dr. Almeroth

reiterated his “perspective” theory, including when shown a diagram from SOF 15:

        Q. How does processing by the                         constitute processing at a layer
           wherein the outermost header is TCP?
        A. As that footnote points to, it's pointing to the source code, and it shows that


                                                                  but, again, we can look at
            the source code and I can confirm that that's what it's doing.




Ex. 16, Almeroth Dep. at 102:6-103:4.

        Q. Dr. Jeffay provides a diagram illustrating                               . Do you
           agree with the depictions in that paragraph?
        A. … [W]ith respect to the




Id. at 100:23-101:11. Implicit cannot point to any packet in Arbor that has TCP as its outermost

header. Summary judgment as to the Arbor Accused Products is appropriate.

        PacketLogic: In the cited portions of his report (¶¶335-336, Opp. at 20), Dr. Almeroth

identifies the                    of SOF 19-21. Almeroth Report at ¶335. It is undisputed that the



                                        . Ex. 16, Almeroth Dep. at 125:6-19.

        In ¶335, Dr. Almeroth also identifies




                                                  7
Case 2:18-cv-00053-JRG Document 170 Filed 10/18/19 Page 9 of 13 PageID #: 7334



        Almeroth Report at ¶335 (

                                                                  ”).                        is not

a packet with an outermost header of TCP as explained above in the Arbor section.

       The only other data structures identified in ¶¶335-336 (                                are,

by Dr. Almeroth’s own characterization, used to



Almeroth Report at ¶336. These structures are not packets with an outermost header of TCP.

Implicit cannot point to any packet in PacketLogic that has TCP as its outermost header. Summary

judgment as to the PacketLogic Accused Products is appropriate.

       NAVL:      In ¶¶365, 372-373 (cited in Opp. at 20-21), Dr. Almeroth describes the



                                                                                         Almeroth

Report at ¶¶372-373. Dr. Almeroth does not contend that                                  includes,

creates, or otherwise defines a packet whose outermost header is TCP.

       Dr. Almeroth also identifies the




        ” Almeroth Report at ¶373. Dr. Almeroth opines that the TCP header is outermost simply

because the processing occurs at layer 4 and utilizes information in the TCP header of the received

Ethernet packet. Ex. 16, Almeroth Dep., at 133:20-25, 134:7-15; see also Almeroth Report at ¶365

(“This processing utilizes TCP as the outermost header[.]”). Dr. Almeroth does not identify any

packet with TCP as the literal outermost header. Summary judgment is appropriate as to the NAVL

Accused Products.




                                                  8
Case 2:18-cv-00053-JRG Document 170 Filed 10/18/19 Page 10 of 13 PageID #: 7335



        PTS: Implicit focuses much of its argument on Sandvine’s PTS. Implicit alleges that the

 packet that the TCP routines operate on is “

                                                                                         .” Opp. at 18

 (citing Almeroth Report at ¶¶ 268–278). First, as the name overtly states,

                                                      Ex. 12, Faiczak Dep. at 70:7-72:7. It is not a

 packet that has an outermost header of TCP.

                                                               Id. at 146:2-13. A TCP header is not a

 packet that has TCP as the outermost header as explained above in the Arbor section. See also id.

 at 146:17-147:14. Implicit has not identified any packet that has TCP as an outermost header.

        Dr. Almeroth explains his infringement theory in the same paragraph that he discusses the



                       -- not because it is literally the outermost header on any packet, but “

                                                   Almeroth Report at ¶278. Implicit ignores Dr.

 Almeroth’s actual opinions entirely. Dr. Almeroth plainly testified as to his “perspective” theory.

 Ex. 16, Almeroth Dep., at 115:130-116:11 (“



                                                              .”); 116:18-117:5 (“[H]aving looked at

 the particular accused products and the way that they view the L4 processing of the TCP header,




                                                                                             .”).

        Implicit relies on a document that describes the operation of the PTS

                 Opp. at 19. Mr. Faiczak was questioned extensively about this document and




                                                  9
Case 2:18-cv-00053-JRG Document 170 Filed 10/18/19 Page 11 of 13 PageID #: 7336



 testified that                                                                              Ex. 20,

 Faiczak Dep. at 134:10-22 (“So again, that is similar to what we explained before. You know,




                                   ); 126:20-128:17

                                                           .”); 136:21-139:1; Ex. 12, at 71:2-17 (“So

 we're, when I say

                                                                                                 Dr.

 Almeroth does not provide any “source-code level analyses” regarding this operation. Almeroth

 Report, at ¶291. If there was a packet in PTS that had its Ethernet and IP headers            in the

 way Implicit implies, Implicit would simply point to a packet that has TCP as its outermost header

 after this processing. It does not do so because no such packet exists in the PTS.

           Finally, Implicit alleges that “

                                                                                       .” Opp. at 20.

 This statement is completely false and both Implicit (in its brief) and Dr. Almeroth (in his report)

 bury the truth in a footnote: “

                                                                                         ” Almeroth

 Report, at ¶276 (fn. 561); Opp. at fn. 8. The                          that Dr. Almeroth identifies

 contain                                                                                Defendants’

 Statement of Facts is undisputed – the PTS operates

             Dr. Almeroth’s “perspective” theory ignores the Court’s literal claim construction. Dr.

 Almeroth does not identify any packet with TCP as the literal outermost header. Summary

 judgment is appropriate as to the PTS Accused Products.




                                                      10
Case 2:18-cv-00053-JRG Document 170 Filed 10/18/19 Page 12 of 13 PageID #: 7337




 Dated: October 16, 2019            Respectfully submitted,

                                    /s/ Mark C. Lang
                                    Eric A. Buresh (KS Bar 19895)
                                    Mark C. Lang (KS Bar 26185)
                                    ERISE IP, P.A.
                                    7015 College Blvd., Suite 700
                                    Overland Park, Kansas 66211
                                    Telephone: (913) 777-5600
                                    Facsimile: (913) 777-5601
                                    eric.buresh@eriseip.com
                                    mark.lang@eriseip.com

                                    Abran J. Kean (CO Bar 44660)
                                    ERISE IP, P.A.
                                    5600 Greenwood Plaza Blvd., Suite 200
                                    Greenwood Village, CO 80111
                                    Telephone: (913) 777-5600
                                    abran.kean@eriseip.com

                                    Melissa Smith
                                    Texas State Bar No. 24001351
                                    melissa@gillamsmithlaw.com
                                    GILLAM & SMITH, L.L.P.
                                    303 South Washington Avenue
                                    Marshall, Texas 75670
                                    Telephone: 903-934-8450
                                    Facsimile: 903-934-9257

                                    Counsel for Defendants
                                    NetScout Systems, Inc. and
                                    Sandvine Corporation




                                      11
Case 2:18-cv-00053-JRG Document 170 Filed 10/18/19 Page 13 of 13 PageID #: 7338



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and exact copy of the foregoing document was served on counsel

 for all parties appearing in this action via the Court’s electronic filing system on October 16, 2019.


                                                       /s/Melissa R. Smith
                                                       Melissa R. Smith




                                                  12
